Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 1 of 7




                                                    Jun 24, 2020

                                                 By: CrystalNewton D.C.
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 2 of 7
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 3 of 7
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 4 of 7
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 5 of 7
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 6 of 7
Case 4:18-cr-00526-LPR Document 61 Filed 06/24/20 Page 7 of 7
